Citation Nr: 1440131	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1993 to March 1995 and from April 2006 to March 2008.  He died in November 2008 and the appellant is his surviving father.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Pension Management Center in Milwaukee, Wisconsin.  Due to the location of the appellant's residence, jurisdiction of his appeal is with the Regional Office (RO) in Chicago, Illinois.

A December 2011 statement of the case (SOC) also denied the issue of entitlement to Parents' Dependency and Indemnity Compensation (DIC).  In his December 2011 substantive appeal, the appellant specifically indicated that he was only appealing the denial of service connection for a psychiatric disorder for accrued benefits purposes.  Therefore, the Board concludes that only the issue listed on the first page is on appeal.

The appellant requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in May 2013.  The appellant having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

Since the SOC, additional evidence has been received, without a waiver, in the form of medical records.  Normally, absent a waiver, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, most of the records are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  The only new record is not pertinent to the issue of whether the Veteran had a pending claim seeking service connection for a psychiatric disorder at the time of his death.  Consequently, a remand is not necessary.


FINDINGS OF FACT

1.  The Veteran filed a claim seeking service connection for depression in addition to other issues in March 2008.  

2.  A June 2008 rating decision denied service connection for depression and adjudicated several other issues.  

3.  A July 2008 notice of disagreement shows that the Veteran disagreed with the initial ratings assigned to scar and spine disabilities; the Veteran did not specify disagreement with the denial of service connection for depression.

4.  At the time of his death, the Veteran did not have a pending claim for service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

The criteria for service connection for a psychiatric disorder for accrued benefits purposes have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The appellant contends that service connection for a psychiatric disorder for accrued benefits purposes is warranted as the Veteran was treated in service for a psychiatric disorder, which resulted in the cause of his death.  

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 (2013); 38 C.F.R. § 3.1000(a) (2013).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The Veteran filed a claim seeking service connection for depression in March 2008.  His claim was denied in a June 2008 rating decision along with several other issues.  In July 2008, the Veteran filed a notice of disagreement (NOD).  However, the Veteran only discussed the ratings assigned to his service-connected scar and back disabilities.  There is no indication in this statement that he intended to disagree with the denial of service connection for a psychiatric disorder.  

An NOD consists of a written communication expressing disagreement with a decision.  There is no special wording required; the correspondence must merely show disagreement and a desire for appellate review.  When several issues are addressed in a rating decision, as was the case with the June 2008 decision, the specific determinations with which the claimant disagrees must be identified in the NOD.  38 C.F.R. § 20.201 (2013).  

In this case, the July 2008 NOD fails to show disagreement with the issue of service connection for a psychiatric disorder.  Prior to the Veteran's death in November 2008, no statements pertaining to the issue of service connection for a psychiatric disorder were received by the RO.  

Consequently, based on a review of the evidence, the Board is unable to conclude that the Veteran had a pending claim for service connection for a psychiatric disorder on appeal at the time of his death.  Although a rating decision denied service connection for depression, the Veteran did not file an NOD as to that issue prior to his death.  Therefore, the evidence fails to show that the Veteran had a pending claim seeking service connection for a psychiatric disorder at the time of his death in November 2008.  Since the Veteran had no claim for service connection for a psychiatric disorder pending at the time of his death, the criteria for entitlement to service connection for a psychiatric disorder for accrued benefits purposes have not met.  

The Board is sympathetic to the appellant's loss of his son resulting from a psychiatric disorder incurred in service.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a psychiatric disorder for accrued benefits purposes is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


